UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-4551


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

AMIR ALI FARAZ,

                  Defendant - Appellant.



                              No. 14-4558


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

RICARDO RODRIGUEZ,

                  Defendant - Appellant.



Appeals from the United States District Court for the District
of Maryland, at Greenbelt.    Roger W. Titus, Senior District
Judge. (8:12-cr-00640-RWT-2; 8:12-cr-00640-RWT-10)


Submitted:   September 30, 2015             Decided:   October 5, 2015


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Marta K. Kahn, THE LAW OFFICE OF MARTA K. KAHN, LLC, Baltimore,
Maryland; Joseph J. Gigliotti, Sr., Riverdale, Maryland, for
Appellants.   Rod J. Rosenstein, United States Attorney, Deborah
A.   Johnston,   Leah  Jo  Bressack,   Assistant  United  States
Attorneys, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Following a joint jury trial with Ricardo Rodriguez, Amir

Ali Faraz was convicted of conspiracy to distribute and possess

with intent to distribute 1 kilogram or more of heroin and 100

kilograms or more of marijuana, in violation of 21 U.S.C. § 846

(2012),     two    counts     of     possession         with    intent     to   distribute

heroin, in violation of 18 U.S.C. § 2 (2012) and 21 U.S.C. § 841

(2012),     four    counts     of     use   of     a    communication        facility      to

facilitate narcotics trafficking, in violation of 18 U.S.C. § 2

and 21 U.S.C. § 843(b) (2012), and interstate travel with intent

to promote drug trafficking, in violation of 18 U.S.C. § 2 and

18 U.S.C. § 1952 (2012).              Faraz was sentenced to a total of 240

months’ imprisonment.              Rodriguez was convicted of conspiracy to

distribute and possess with intent to distribute 1 kilogram or

more   of    heroin     and    100    kilograms         or     more   of   marijuana,      in

violation     of   21    U.S.C.       § 846,      and    two     counts    of   use   of   a

communication facility to facilitate narcotics trafficking, in

violation     of   18   U.S.C.       § 2    and    21    U.S.C.       § 843(b),   and   was

sentenced to a total of 78 months’ imprisonment.

       Faraz and Rodriguez now appeal their convictions, arguing

that   the    district        court    reversibly            erred    in   denying    their

motions to suppress wiretap evidence.                     Faraz also challenges the

Government’s cross-examination of him and his 240-month sentence

on the conspiracy count.             We affirm.

                                             3
       We     review        the    factual        findings         underlying            a        district

court’s ruling on a motion to suppress for clear error and its

legal conclusions de novo.                     United States v. Vaughan, 700 F.3d
705, 709 (4th Cir. 2012).                       Wiretaps should not be routinely

employed,      but     rather       reserved           for    instances       where           necessary

because normal investigative techniques would be inadequate to

expose       the    crime.          18     U.S.C.        § 2518(3)(c)          (2012);             United

States v.          Smith,     31 F.3d 1294,         1297-98        (4th    Cir.           1994).

The Government bears the burden of showing “necessity”; however,

this     burden       is      not        great.          Smith, 31 F.3d           at     1297.

The Government’s showing should “be tested in a practical and

commonsense          fashion         that         does       not     hamper          unduly           the

investigative powers of law enforcement agents.”                                   Id.        (internal

quotation marks and citations omitted).                            We review the district

court’s finding of “necessity” for abuse of discretion.                                            United

States v. Wilson, 484 F.3d 267, 281 (4th Cir. 2007).

       The    Government          established          necessity       through       the          initial

wiretap application and the applications for extension, which

thoroughly         explained       how    investigators            were     having           difficulty

infiltrating          the         drug      conspiracy,            that       use            of     other

investigative         techniques          on    their        own    would      be        problematic

because of their limited value in exposing the full scope of the

conspiracy, and that wiretaps combined with other investigative

techniques would likely be effective because suspected members

                                                   4
of the conspiracy used the target telephones in furtherance of

illicit activities.         Considering both the detailed showings made

in   the   wiretap      applications       and       investigators’         objectives       in

attempting to ascertain the full scope of the conspiracy, the

district    court’s      finding     of    necessity           was   not     an    abuse    of

discretion.      See United States v. Galloway, 749 F.3d 238, 242-43

(4th Cir.), cert. denied, 135 S. Ct. 215 (2014); Smith, 31 F.3d

at 1297.        The district court thus did not reversibly err in

denying Defendants’ motions to suppress.

      Next,     Faraz     argues    that           the    district    court        erred    by

permitting      the     Government        to       cross-examine       him        about    the

credibility      of     other      witnesses             who     testified        at    trial.

Specifically,      he    objects    to     Government            questioning       regarding

whether    or    not    portions    of     the       testimony       given    by       certain

Government witnesses were inaccurate.                          He also contends that,

after he described one witness’ testimony as “preposterous” at

trial, it was improper for the Government to ask him whether he

would describe other witnesses’ testimony as “preposterous.”

      Faraz did not object in the district court to these lines

of questioning or the admission into evidence of his answers to

them on the basis he now asserts; accordingly, our review is for

plain error only.         Henderson v. United States, 133 S. Ct. 1121,

1126-27     (2013).         To     establish             plain     error,     Faraz        must

demonstrate that (1) the district court committed an error; (2)

                                               5
the error was plain; and (3) the error affected his substantial

rights.      Id. at 1126.      A “plain” error is one that is “clear” or

“obvious,” United States v. Olano, 507 U.S. 725, 733 (1993),

under “the settled law of the Supreme Court or this circuit.”

United States v. Carthorne, 726 F.3d 503, 516 (4th Cir. 2013)

(internal      quotation      marks   omitted).           For    purposes    of    review

under the plain error standard, an error qualifies as plain if

it is a clear or obvious error at the time of appellate review.

Henderson, 133 S. Ct. at 1127-31.

      Appellate courts have held that it is not appropriate for

counsel   to    ask    one    witness   whether         another    witness    is   lying

because “[s]uch questions invade the province of the jury and

force a witness to testify as to something he cannot know, i.e.,

whether      another     is    intentionally            seeking    to   mislead      the

tribunal.”      United States v. Harris, 471 F.3d 507, 511 (3d Cir.

2006) (collecting cases); see United States v. Rivera, 780 F.3d
1084, 1096-97 (1st Cir. 2015) (noting that a prosecutor should

not ask a testifying defendant whether another witness was lying

but   that     this    does    not    mean       that   the     prosecutor   “will    be

prohibited from pinning down a defendant’s testimony by focusing

the latter on conflicts between his account of a certain event

and another witness's testimony on that point”).

      Here, the overwhelming majority of the cross-examination to

which Faraz objects did not ask him whether other Government

                                             6
witnesses    were    lying       or     otherwise        force    Faraz      to    testify    to

matters about which he could not know.                           Rather than seeking to

invade the jury’s province, the Government’s questions largely

highlighted discrepancies between Faraz’s version of events and

those told by the other Government witnesses.

      Nevertheless,         in    one    question,         Government        counsel     asked

Faraz whether two Government witnesses had implicated themselves

by lying at trial.               Faraz responded that their testimony was

inaccurate.         Even     if,        however,         this     single      question       was

improper, Faraz cannot establish plain error warranting reversal

of his convictions.          See United States v. Beasley, 495 F.3d 142,

149   (4th   Cir.    2007)       (finding       no       plain    error      in    absence    of

controlling precedent); United States v. Bennett, 984 F.2d 597,

608 (4th Cir. 1993) (listing factors relevant to determination

of whether improper remarks were prejudicial).

      Finally,      Faraz    challenges            his    240-month      sentence      on    the

conspiracy count, arguing that it violates the Eighth Amendment.

Because Faraz failed to raise a constitutional challenge to his

sentence in the district court, our review is for plain error.

Olano, 507 U.S. at 732-33.               Faraz’s 240-month prison term on the

conspiracy     count      was     the     minimum         prison     term         required   by

statute.     21 U.S.C. §§ 841(b)(1)(A)(i), 851.                      “Severe, mandatory

penalties     may    be     cruel,       but    they       are    not     unusual      in    the

constitutional       sense,       having       been      employed       in   various     forms

                                               7
throughout    our    Nation’s     history.”          Harmelin       v.     Michigan,

501 U.S. 957, 994–95 (1991).            Because Faraz fails to establish

the   threshold      inference        that    his        sentence     is     grossly

disproportionate     under      the    Eighth     Amendment,        he     fails   to

demonstrate any plain error in his sentence.

      Accordingly,    we     affirm    the    district      court’s      judgments.

We dispense   with    oral    argument       because      the   facts    and   legal

contentions   are    adequately       presented     in    the   materials      before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                        8